        Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 1 of 13



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MABLE RIVERA, et al.,

                       Plaintiffs,
                                                 06-CV-7077 (LAP)
-against-
                                               MEMORANDUM & ORDER
JOHN MATTINGLY, et al.,

                       Defendants.

LORETTA A. PRESKA, SENIOR UNITED STATES DISTRICT JUDGE:

       Before the Court are objections to Magistrate Judge Henry

Pitman’s Report and Recommendation (“R&R”) filed by Mable and

Anthony Rivera (“the Riveras” or “Plaintiffs”).           (See dkt. no.

226.)    Judge Pitman recommended that the default judgment

entered against defendants Fabian Njoku and Anny Garcia be

vacated and that the claims against them be dismissed.             (See

dkt. no. 225 at 4.)      For the reasons set forth below, the R&R is

ADOPTED in its entirety, the default judgment is VACATED, and

the claims against Njoku and Garcia are DISMISSED.

  I.      Background

       Because the parties have not objected to the facts as laid

out in the R&R, the Court adopts the R&R’s “Facts” section.                See

Roberts ex rel. Phillip v. Happiness Is Camping, Inc., No. 10

Civ. 4548, 2012 WL 844331, at *1 (S.D.N.Y. Mar. 13, 2012).                The




                                      1
         Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 2 of 13



Court assumes the parties’ familiarity with the facts and

summarizes only those relevant to the Riveras’ objections below.1

     A. Factual Background

     At various points between December 1999 and June 2007, the

Riveras were the kinship foster parents of their grandnieces,

sisters E.S., B.C., and J.C.         During that time, New York City’s

Administration for Children’s Services (“ACS”) entrusted Family

Support Systems Unlimited, Inc. (“FSSU”) with the care of E.S.,

B.C., and J.C.       FSSU is a foster care agency that provides care

to children who have been removed from their homes and placed in

the care of ACS.       The Riveras entered into a foster parent

contract with FSSU providing, in relevant part, that the

children may be removed at any time but that the Riveras have a

right to challenge the removal through an Independent Review and

a Fair Hearing.       (Dkt. no. 182 ¶¶ 20-22.)      Garcia and Njoku are

FSSU caseworkers who were assigned to supervise the placement of

J.C., B.C., and E.S.

     From their infancy until March 31, 2006, J.C., B.C., and

E.S. lived with the Riveras as well as Ashley and Laporsha, E.S.

and B.C.’s older sisters.         Mrs. Rivera’s adult daughter, Rhonda

Goddard, and her two sons lived in an apartment in the same

building.      On March 31, 2006, E.S. and B.C.’s birth mother


     1 All facts are taken from the R&R unless otherwise stated.
(See dkt. no. 225.)

                                       2
     Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 3 of 13



contacted Garcia and alleged, based on a report from Ashley,

that Laporsha was in Ms. Goddard’s apartment having sex with Ms.

Goddard’s boyfriend, Leandro Johnson.       Before investigating or

going to the Riveras’ home--as is required by FSSU policy--

Garcia reported to the New York State Central Register of Child

Abuse and Maltreatment that Mr. Johnson was sexually abusing the

foster children and that Mrs. Rivera was culpable.

    After making her report, Garcia and her supervisor visited

the Riveras’ home.   There, Ashley stated Johnson had sex with

Laporsha and showed her a pornographic video.        Laporsha denied

this claim and told Garcia and her supervisor that Ashley was

trying to get her in trouble.     After the home visit, Mrs. Rivera

took J.C., B.C., and E.S. to the hospital for medical

examinations, and Garcia and her supervisor accompanied them.

Physicians examined the children and concluded that there was no

evidence of sexual assault or abuse.      Notwithstanding, Garcia

and her supervisor took J.C., B.C., and E.S. and placed them

into the care of new foster parents.

    Although the FSSU employees did not inform the Riveras of

their rights, the Riveras requested an Independent Review of the

removal.   The Independent Review Officer issued a written

decision upholding the removal, and the Riveras then requested a

Fair Hearing before New York’s Office of Children and Family

Services (“OCFS”).   Before the hearing was held, (1) ACS


                                   3
     Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 4 of 13



investigated Garcia’s allegations and determined that they were

unfounded, and (2) a FSSU caseworker separately approved the

Riveras’ home.   Garcia still refused to return J.C., B.C., and

E.S. to the Riveras.     A Fair Hearing was held in December 2006,

and OCFS issued a decision that FSSU and the City acted

arbitrarily in removing J.C., B.C., and E.S.        Only then were the

children returned to the Riveras.

    B. Procedural History

    In response to the removal of J.C., B.C., and E.S, the

Riveras filed a § 1983 suit against numerous defendants,

asserting violations of the Fourth and Fourteenth Amendments.

(See dkt. no. 1; see also dkt. no. 63 (amending complaint).)

The claims against most of the defendants have been resolved

through motion practice.     On June 19, 2008, the Riveras

dismissed their claims against Ruth Thomas.        (See dkt. no. 82.)

On September 12, 2011, the Court granted summary judgment to

Family Support Systems Unlimited, Andrea Cummings and Rehema

Bukenya.   (See dkt. no. 139.)    On March 30, 2015, the Court

granted summary judgment to the City of New York, John

Mattingly, Mina Shah, Michael Warren, Carolyn Williams, Diana

Cortez, and John Johnson.     (See dkt. no. 208.)     Those decisions

left only two defendants: Njoku and Garcia.

    In the 2011 summary judgment ruling, the Court made two

important rulings.     First, the Court determined that the Fourth


                                   4
        Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 5 of 13



Amendment was not implicated given J.C., B.C., and E.S. were

legally in the State’s custody, not the Riveras’.            (See dkt. no.

139 at 23-24.)      And second, the Court found that the Riveras’

due process claim failed for two reasons: (1) although the

Riveras possessed a liberty interest in the stability of their

foster family, that interest did not implicate a fundamental

right, (see id. at 21-22); and (2) the Riveras’ procedural due

process rights were not violated because state law authorized

the immediate removal of the children and the Riveras were able

to secure prompt and meaningful post-removal review of the

decision, (see id. at 15-20).

    Defendants Njoku and Garcia originally were represented by

counsel and participated in the early stages of the action, but

they subsequently refused to communicate or cooperate with

counsel.     As a result, the Court allowed counsel to withdraw.

(See dkt. no. 83.)      Since that time, Njoku and Garcia failed to

answer the amended complaint and have not taken any steps to

defend against Plaintiffs’ claims.         (See dkt. no. 225.)

Consequently, the Court issued an order to show cause for why

default judgment should not be entered but received no response.

(See dkt. no. 213.)      On December 11, 2015, the Court entered a

judgment of default against Njoku and Garcia and referred the

matter to Judge Pitman to conduct an inquest.           (See dkt. no.

215.)


                                      5
        Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 6 of 13



  II.     R&R

    On June 23, 2017, and even though Njoku and Garcia still

failed to appear, Judge Pitman issued an R&R recommending that

the default judgment against Njoku and Garcia be vacated and the

claims against them dismissed.        (See dkt. no. 225.)      Judge

Pitman relied on the principle in Frow v. De La Vega, 82 U.S.

552 (1872), to conclude that, in the context of joint and

several liability, “a summary judgment in favor of the answering

defendants will accrue to the benefit of the defaulting

defendant.”     (Id. at 19.)     In other words, because Cummings and

Bekunya--against whom the Riveras asserted identical claims--are

not liable for allegedly violating the Fourth or Fourteenth

Amendments, it would be “impossible for Njoku and Garcia to have

violated them.”      (Id. at 23.)    Judge Pitman also recommended

declining jurisdiction over the pendant state law claims against

Njoku and Garcia. (See id. at 24.)

  III. Objections

    The Plaintiffs filed objections to the R&R on July 7, 2017.

(Dkt. no. 226.)      Plaintiffs lodge four principal objections:

    •     The R&R’s recommendation violates the doctrine of
          the law of the case. (Id. ¶¶ 2-3.)

    •     The R&R contained errors of law, namely by issuing
          “contradictory” statements of law regarding the
          Riveras’ interest in the integrity of their foster
          family. (Id. ¶¶ 4-6.)

    •     Judge Pitman misapplied Frow.       (Id. ¶¶ 7-10.)


                                      6
        Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 7 of 13




    •     The R&R adopted erroneous rulings in the Court’s
          summary judgment decision, which the Riveras intend
          to appeal. (Id. ¶ 11.)

The Court confines its review of the R&R to these objections.

  IV.     Legal Standard

    The Court “may accept, reject, or modify, in whole or in

part, the findings or recommendations” set forth within a

magistrate judge’s R&R.       28 U.S.C. § 636(b)(1)(C).       When there

are no objections to the R&R, or where the objections are

“merely perfunctory responses, . . . reviewing courts should

review a [R&R] for clear error.”          Edwards v. Fischer, 414 F.

Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (internal quotation marks

omitted).     “Where there are objections, however, the court must

make a de novo determination as to those portions of the report

to which objections are made.”        McKiver v. City of New York, No.

17 Civ. 4411, 2018 WL 3628840, at *3 (S.D.N.Y. July 23, 2018).

“It is sufficient that the court arrive at its own independent

conclusion regarding those portions of the report to which

objections are made.”       Braxton v. City of New York, No. 17 Civ.

199, 2020 WL 1303558, at *2 (S.D.N.Y. Mar. 19, 2020) (quotation

marks omitted).

    Default judgments are “left to the sound discretion of

[the] district court because it is in the best position to

assess the individual circumstances of a given case and to

evaluate the credibility and good faith of the parties.”             Enron


                                      7
       Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 8 of 13



Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir. 1983).            The

scope of the district court’s discretion in the context of a

default judgment is grounded in the court’s preference for

“resolving disputes on the merits.”        Id.

  V.     Discussion

       A. Law of the Case

       The Riveras’ first claim that the Court failed to follow

the doctrine of the law of the case fails as a matter of law.

As the Court previously stated in its summary judgment ruling,

the law of the case doctrine provides that “when a court decides

upon a rule of law, that decision should continue to govern the

same issues in subsequent stages in the same case.”           (Dkt. no.

208 at 19.)    However, this doctrine is “discretionary and does

not limit a court’s power to reconsider its own decisions prior

to final judgment,” Maraschiello v. City of Buffalo Police

Dep’t, 709 F.3d 87, 97 (2d Cir. 2013), and “permits a change of

position if it appears that the court’s original ruling was

erroneous,” Rezzonico v. H&R Block, Inc., 182 F.3d 144, 148 (2d

Cir. 1999).    Put plainly, district court rulings are subject to

revision any time before the entry of a final judgment.            See id.

       Moreover, the law of the case doctrine is inapplicable to

default judgments as the “doctrine only applies to ‘issues that

have actually been decided.’”       Maersk, Inc. v. Neewra, Inc., 687

F. Supp. 2d 300, 334 (S.D.N.Y. 2009).         In this case, Njoku’s and


                                     8
       Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 9 of 13



Garcia’s liability was not addressed on the merits, and the

default judgments were entered on account of their failure to

appear before this Court.       (Dkt. no. 215.)    Therefore, the law

of the case doctrine is inapplicable, and the Court is not bound

by its prior entry of default against Njoku and Garcia.

       B. R&R Errors of Law

       The Riveras’ next claim that the R&R contained errors of

law.    Judge Pitman’s R&R states that “no cases in this Circuit

have held that a biologically-related foster parent has a

fundamental right to maintain the stability of her family.”

(Dkt. no. 225 at 22.)      However, the Court also stated that

“plaintiffs have shown that they possess a constitutionally

protected liberty interest in the integrity of their kinship

foster family as a matter of law.”        (Dkt. no. 208 at 21.)      The

Riveras allege that these statements are contradictory and thus

an error of law. (Dkt. no. 226 ¶ 4.)

       The Riveras misunderstand the application of these

statements.    Any “fundamental right to maintain[] the stability

of her family” would sound in substantive due process, while a

“liberty interest in the integrity of their kinship foster

family” would be a matter of procedural due process.           (Dkt. no.

139 at 21, 16.)     “Thus, even though a plaintiff may have a

liberty interest sufficient to secure procedural due process

protections, that interest might not be so fundamental that


                                     9
       Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 10 of 13



substantive due process protections are triggered.”            (Id. at

21.)    While the Plaintiffs may have a liberty interest in their

kinship foster family, they do not have a “fundamental right to

substantive due process protections.”         (Id.)   The Riveras

mistakenly equate “fundamental right” with “liberty interest,”

even though caselaw from the Court of Appeals makes plain that

those concepts are distinct.        Therefore, Judge Pitman was not

mistaken on the application of these principles and no error of

law was committed.      Plaintiffs do not object to Judge Pitman’s

analysis regarding their procedural due process rights, and the

Court can discern no clear error.

       C. Frow

       Next, the Riveras claim that the R&R erred by relying on

the rule in Frow.      Plaintiffs argue that Frow was only intended

to be applied in cases of true joint liability, but in this

case, the claims are joint and several.         Plaintiffs maintain

that claims may logically fail against certain defendants but

succeed against other defendants.         They argue that the liability

attached to Njoku and Garcia would not result in inconsistent

adjudications.

       “Courts within this Circuit have continued to cite Frow as

relevant authority even in cases outside the context of true

joint liability.”      El Omari v. Buchanan, 20 Civ. 2601 (VM), 2021

WL 465431, at *2 (S.D.N.Y. Feb. 9, 2021).          This Circuit supports


                                     10
        Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 11 of 13



the application of Frow to cases that “do not involve true joint

liability but in which defendants are merely similarly

situated.”     Id. (quotation marks omitted).        A default judgment

“entered against one defendant . . . cannot stand when it would

be logically inconsistent for some defendants to be held liable

while others are not.”        Id. at 3 (quotation marks omitted).

     That is the case here.        Njoku and Garcia can point to the

summary judgment proceedings where this Court concluded that the

Plaintiffs were not entitled to search and seizure protections

and Plaintiffs’ due process rights were not violated.             (Dkt. no.

139.)     Holding Njoku and Garcia liable would lead to

inconsistent judgments as the defendants to this action are

similarly situated to the other defendants.2           Njoku and Garcia

were both FSSU employees, and the claims against them were

identical to the other defendants. (Dkt. no. 63 ¶¶ 80, 81, 90,




     2 The Riveras’, hoping to evade this conclusion, offer two
additional arguments. First, they argue that Garcia’s actions
in alerting the State Central Register of Child Abuse and
Maltreatment and falsely accusing Plaintiffs of child abuse
shows liability on behalf of Garcia. (See dkt. no. 226 ¶ 9.)
Plaintiffs are wrong: For the same reasons that Defendants’
other actions do not violate the Fourth and Fourteenth
Amendments, Garcia’s conduct does not either. And second,
Plaintiffs point to counsel’s withdrawal from representation of
Njoku and Garcia as evidence that they were incapable of
“adequately protecting the interests of . . . Njoku and Garcia.”
(Id. ¶ 10.) However, there is nothing in the record that
indicates the reason for the withdrawal or that Njoku and Garcia
had separate interests from their co-defendants.

                                      11
        Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 12 of 13



113).     Thus, holding Njoku and Garcia liable in this action

would be inconsistent with the past judgments of this Court.

      Moreover, even if the Court were to credit Plaintiff’s

position that Frow should not apply, Plaintiffs would still lose

the case on the merits.        The court in Frow merely outlines

certain situations in which it would be inappropriate to enter

default judgment, such as cases that involve true joint

liability.     Frow, 82 U.S. at 554.       However, the Court is not

required to enter default if the rule in Frow is not satisfied.

Id.     To the contrary, the Court has discretion to vacate the

judgment independent of Frow.

      In short, granting a default judgment against Njoku and

Garcia would provide for inconsistent judgments.            Therefore, the

Court agrees with Judge Pitman that the judgments against Njoku

and Garcia should be vacated.

      D. R&R Adoption of Court’s Rulings

      Finally, the Riveras claim that Judge Pitman erred by

adopting prior rulings of the Court in his analysis.             (See dkt.

no. 226.)     They predicate this claim on their intention to

appeal the Court’s summary judgment rulings.           But just because

the Riveras believe the Court’s prior rulings are incorrect does

not mean it was erroneous for Judge Pitman to rely on them.                 To

the contrary, it was entirely reasonable for him to do so.                 The

Riveras have the right to appeal following final judgment in


                                      12
        Case 1:06-cv-07077-LAP Document 228 Filed 04/07/21 Page 13 of 13



this case and will have the opportunity to address their claims

of error in those proceedings.         The Court need not consider them

here.

                         *      *      *      *      *

    In sum, Judge Pitman properly concluded that the default

judgment against Njoku and Garcia should be vacated, and all

claims against them dismissed.         To the extent that the Riveras’

remaining objections are not specifically addressed above, the

Court has considered them and found them to be meritless.

  VI.     Conclusion

    For the foregoing reasons, the Court adopts the R&R in its

entirety.     The default judgment entered against Njoku and Garcia

[dkt. no. 215] is VACATED, and the claims against them are

DISMISSED.     The Clerk of the Court shall (1) mark the action

closed and (2) all pending motions denied as moot.

SO ORDERED.

Dated:       April 7, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                      13
